     Case 2:19-cv-01021-KJM-KJN Document 32 Filed 10/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CARINA CONERLY, et al.,                          No. 2:19-cv-1021-KJM-KJN PS
12                      Plaintiffs,                   ORDER REGARDING SERVICE
13          v.
14   VERACITY RESEARCH, et al.,
15                      Defendants.
16

17          On August 25, 2020, the magistrate judge filed findings and recommendations (ECF No.

18   20), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. On October 6, 2020,

20   the assigned district judge in this matter adopted the recommendations in full and referred the

21   case back to the undersigned for further proceedings. (ECF No. 31.)

22           In the findings and recommendations, the undersigned noted the possibility of excusable

23   neglect: that defendants have failed to file and answer or otherwise respond because they have

24   yet to be notified of this case. (See ECF No. 29 at 13.) The court also noted the presence of a

25   registered agent for Veracity Research, located here in Sacramento, Ca. Under Rule 4 of the

26   Federal Rules of Civil Procedure, service on a corporation may be had “by delivering a copy of

27   the summons and of the complaint to an officer, a managing or general agent, or any other agent

28   authorized by appointment or by law to receive service of process . . . .” Rule 4(h)(1)(B).
                                                      1
     Case 2:19-cv-01021-KJM-KJN Document 32 Filed 10/09/20 Page 2 of 2

 1               In order to break the holding pattern this case finds itself in, the court now orders plaintiff

 2   to re-serve defendant Veracity Research Co. via its California state registered agent, “Capitol

 3   Corporate Services, Inc.”, located at 455 Capitol Mall Complex, Ste 217, Sacramento, Ca. 95814.

 4   (See Cal. Secretary of State “Business Search” website, at https://businesssearch.sos.ca.gov/ ,

 5   accessed Oct 7, 2020). Plaintiff shall have 30 days to reserve Veracity via their registered agent.

 6   Within 10 days of service of process, plaintiff shall file a notice with the court demonstrating her

 7   service efforts, which shall include all documents executed by her process server. Failure to

 8   follow these instructions may constitute grounds for dismissal. Alternatively, should plaintiff no

 9   longer wish to proceed with this case (given the district court’s significant narrowing of this

10   case), she may file a notice of voluntary dismissal pursuant to Federal Rule of Civil Procedure

11   41(a).

12                                                      ORDER

13               Accordingly, IT IS HEREBY ORDERED that plaintiff shall reserve defendant Veracity

14   Research Co. via its registered agent, as detailed in this order.

15   Dated: October 8, 2020

16

17
     cone.1021
18

19

20
21

22

23

24

25

26
27

28
                                                            2
